DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated September 13th, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeon et al. [US2021/0263682]. Jeon teaches storage device and operating method thereof.

Regarding claims 1 and 10, Jeon teaches a storage system [Jeon abstract “…storage device…”] comprising: 
a controller which includes a processor and a memory [Jeon  paragraph 0133, first lines “…the controller 300 may include at least one processor 340 (e.g., processing circuitry, etc.), a memory 350…”]; and 
one or more storage devices [Jeon paragraph 0030, first lines “…The storage device 200 may include one or more storage mediums. For example, the storage device 200 may include one or more hard disk drives (HDDs) and/or SSDs…”], wherein the controller sets a plurality of logical volumes [Jeon paragraph 0055, middle lines “…the logical address ZSLBA of each of the plurality of zones 410-1 to 410-n may denote a logical address representing each zone or representing a start location of each zone…”], stores data related to a write request in the memory when the write request is received in the logical volumes [Jeon paragraph 0130, middle lines “…the storage device 200 may identify the target zone among the plurality of zones on the basis of the logical address (e.g., the storage device 200 determines the target zone of a write request based on the logical address by determining which zone the logical address is included within, etc.)…” and paragraph 0138, first lines “…The buffer 380 may temporarily store write data received from the host HOST…”], and 
collectively compresses a plurality of pieces of the data related to the write request in the memory and writes the compressed data to the storage device [Jeon paragraph 0037, middle lines “…when a write request is received from the host 100, the zone management circuitry 310 may compress write data (e.g., data to be written to the NVM 400) on the basis of a compression ratio of a zone corresponding to the write request by using the compression/decompression circuitry 320 and may write the compressed write data in the zone corresponding to the write request…”], when a plurality of pieces of data related to a plurality of the logical volumes that need to be written to the storage device exist in the memory [Jeon paragraph 0138, last lines “…when the identified compression ratio is higher than the compression ratio, the zone management circuitry 310 may read raw data, corresponding to the compression data, from the buffer 380 and may write the read raw data in a corresponding zone…”], the controller selects the plurality of pieces of data whose writing positions in an identical logical volume are inconsecutive [Jeon paragraph 0055, last lines “…the logical address ZSLBA of each of the plurality of zones 410-1 to 410-n may be implemented as a logical address of a first block or a first page of each zone. For example, referring to FIG. 3, the zone management table ZMT may include a logical address ZSLBA 1 of the first zone Zone 1, a logical address ZSLBA 2 of the second zone Zone 2, and a logical address ZSLBA 3 of the third zone Zone 3…” and paragraph 0032, last lines “…ach of the plurality of zones 410-1 to 410-n additionally stores data (e.g., stores additional data), each of the plurality of zones 410-1 to 410-n may identify a storage location at which data is lastly written (e.g., was most recently written, was previously written, etc)…”(The examiner has determined that the data will be mixed as it spans the zone range so the data can be written inconsecutive.)], and collectively compresses the plurality of pieces of selected data and writes the compressed data in the storage device  [Jeon paragraph 0037, middle lines “…when a write request is received from the host 100, the zone management circuitry 310 may compress write data (e.g., data to be written to the NVM 400) on the basis of a compression ratio of a zone corresponding to the write request by using the compression/decompression circuitry 320 and may write the compressed write data in the zone corresponding to the write request…”].

Regarding claim 2, as per claim 1, Jeon when storage positions of the plurality of pieces of data, related to the identical logical volume, in the logical volume are not consecutive, the controller selects pieces of data whose storage positions are determined to be close based on a predetermined criterion and collectively compresses the selected pieces of data  [Jeon paragraph 0055, last lines “…the logical address ZSLBA of each of the plurality of zones 410-1 to 410-n may be implemented as a logical address of a first block or a first page of each zone. For example, referring to FIG. 3, the zone management table ZMT may include a logical address ZSLBA 1 of the first zone Zone 1, a logical address ZSLBA 2 of the second zone Zone 2, and a logical address ZSLBA 3 of the third zone Zone 3…” and paragraph 0032, last lines “…ach of the plurality of zones 410-1 to 410-n additionally stores data (e.g., stores additional data), each of the plurality of zones 410-1 to 410-n may identify a storage location at which data is lastly written (e.g., was most recently written, was previously written, etc)…”(The examiner has determined that the data will be mixed as it spans the zone range so the data can be written inconsecutive.) paragraph 0037, middle lines “…when a write request is received from the host 100, the zone management circuitry 310 may compress write data (e.g., data to be written to the NVM 400) on the basis of a compression ratio of a zone corresponding to the write request by using the compression/decompression circuitry 320 and may write the compressed write data in the zone corresponding to the write request…”(The examiner has determined the zone ranges are how the controller decides which storage positions are determined to be close based on a predetermined criterion where the logical address is the criterion.)].

Regarding claim 3, as per claim 1, Jeon teaches the controller divides the storage positions into predetermined ranges, and determines that the storage positions are close when the storage positions are in an identical range [Jeon figure 1, feature “410-1 to 410-n” referred to as “Zone-1 to Zone-n”].

Regarding claim 4, as per claim 1, Jeon teaches the write request is a write request for updating data, and the controller stores updated data at a position on the storage device different from a position of data before updating [Jeon paragraph 0092, middle lines “…For example, the zone management circuitry 310 may update the write pointer WP1 to a new write pointer WP1′ so as to indicate a last storage location, at which the compression data Comp_DATA 0 is written, of a first zone Zone 1. Also, the zone management circuitry 310 may update the write pointer WP2 to a new write pointer WP2′ so as to indicate a last storage location, at which the compression data Comp_DATA 1 is written, of a second zone Zone 2…”].

Regarding claim 8, the controller manages allocation of a storage area via a second volume between the storage device and the logical volume, causes pieces of data whose storage positions are determined to be close based on the predetermined criterion to be included in an identical group, collectively compresses a plurality of pieces of data selected from the identical group to generate the compressed data, and writes a plurality of pieces of the compressed data generated from the identical group to the second volume in order of consecutive addresses [Jeon paragraph 0030, first lines “…the storage device 200 may include one or more storage mediums. For example, the storage device 200 may include one or more hard disk drives (HDDs) and/or SSDs, etc…” and paragraph 0031, first lines “…a plurality of storage mediums included in the NVM 400 may be a plurality of storage spaces, and may be set to first to n.sup.th zones (Zone 1 to Zone n) 410-1 to 410-n, but the example embodiments are not limited thereto. Each zone may be variously defined, and for example, a size of each zone may be variously defined. For example, each of the plurality of zones 410-1 to 410-n may include a plurality of blocks or a plurality of pages…” and paragraph 0032, first lines “…Each of the plurality of zones 410-1 to 410-n of the NVM 400 may sequentially store data, but are not limited thereto…” and paragraph 0055, last lines “…the logical address ZSLBA of each of the plurality of zones 410-1 to 410-n may be implemented as a logical address of a first block or a first page of each zone. For example, referring to FIG. 3, the zone management table ZMT may include a logical address ZSLBA 1 of the first zone Zone 1, a logical address ZSLBA 2 of the second zone Zone 2, and a logical address ZSLBA 3 of the third zone Zone 3…” and paragraph 0032, last lines “…ach of the plurality of zones 410-1 to 410-n additionally stores data (e.g., stores additional data), each of the plurality of zones 410-1 to 410-n may identify a storage location at which data is lastly written (e.g., was most recently written, was previously written, etc)…”(The examiner has determined that the data will be mixed as it spans the zone range so the data can be written inconsecutive.) paragraph 0037, middle lines “…when a write request is received from the host 100, the zone management circuitry 310 may compress write data (e.g., data to be written to the NVM 400) on the basis of a compression ratio of a zone corresponding to the write request by using the compression/decompression circuitry 320 and may write the compressed write data in the zone corresponding to the write request…”(The prior art teaches multiple storage devices can be used which covers the second volume which could be located on a different storage device, a different chip on the same storage drive, or a different partition on the same storage device. The examiner has determined the zones can read on the identical group. The examiner suggests applicant further clarify what is intended by the terms “second volume” and “identical group”)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. [US2021/0263682] in view of Lu et al. [US2012/0260009]. Jeon teaches storage device and operating method thereof. Lu teaches data storage system with compression/decompression.

Regarding claim 5, as per claim 1, Jeon fails to explicitly teach the controller decompresses data, compressed and stored in the storage device, and stores the decompressed data in the memory during garbage collection in which a storage position of the data is rearranged, and the plurality of pieces of data to be collectively compressed include data related to the garbage collection.
However, Lu does teach the controller decompresses data, compressed and stored in the storage device, and stores the decompressed data in the memory during garbage collection in which a storage position of the data is rearranged, and the plurality of pieces of data to be collectively compressed include data related to the garbage collection [Lu paragraph 0018, first lines “…Memory 12 represents volatile memory used to temporarily store data and information used to manage data storage system 10…” and paragraph 0035, all lines “…Secondary compression/decompression engine 17 may be used to compress and/or decompress data necessary to perform various tasks within data storage system 10. For example, when flash memory is used to implement storage medium 13, various housekeeping tasks are performed to maintain the data stored within the flash memory. The tasks may include read-modify-write operations, garbage collection operations, wear-leveling algorithms, etc. These housekeeping tasks may require compressed data stored in storage medium 13 to be temporarily decompressed in order to perform the housekeeping task and subsequently recompressed prior to being stored back in storage medium 13. These housekeeping tasks may be performed in the background of operations within data storage controller 11 without stopping the operation of primary compression/decompression engine 16…”(The examiner has determined that Lue teaches decompressing the data to temporary memory 12 and then performing garbage collection operations on the data. Lu’s teachings of garbage collection implicitly teach the data positions are rearranged.)].
	Jeon and Lu are analogous arts in that they both deal with compressing data for tighter data storage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Jeon’s zone compression with Lu’s decompression in memory for garbage collection for the benefit of using compression to reduce the number of program/erase cycles and thus increase the lifespan of the flash memory [Lu paragraph 0015, last lines “…By compressing data stored within storage medium 13, the subject technology may reduce the number of program/erase operations performed on flash memory cells (storage medium 13) in a particular application environment. This reduction in program/erase operations could increase the flash memory cell endurance compared to the same application environment operating without compression…”].

Regarding claim 6, as per claim 1, Jeon teaches the plurality of pieces of data to be collectively compressed includes data related to the write request [Jeon paragraph 0037, middle lines “…when a write request is received from the host 100, the zone management circuitry 310 may compress write data…”].

Regarding claim 7, as per claim 1, Lu teaches the data related to the garbage collection and the data related to the write request are collectively compressible [Lu paragraph 0035, all lines “…These housekeeping tasks may require compressed data stored in storage medium 13 to be temporarily decompressed in order to perform the housekeeping task and subsequently recompressed prior to being stored back in storage medium 13…”].

Regarding claim 9, as per claim 1, LU teaches the controller decompresses data compressed and stored in the storage device and stores the decompressed data in the memory during garbage collection in which a storage position of the data is rearranged, and extracts pieces of valid data from the decompressed data in the memory in order of addresses of the second volume, and collectively compress pieces of valid data in the identical group among the pieces of extracted valid data [Lu paragraph 0018, first lines “…Memory 12 represents volatile memory used to temporarily store data and information used to manage data storage system 10…” and paragraph 0035, all lines “…Secondary compression/decompression engine 17 may be used to compress and/or decompress data necessary to perform various tasks within data storage system 10. For example, when flash memory is used to implement storage medium 13, various housekeeping tasks are performed to maintain the data stored within the flash memory. The tasks may include read-modify-write operations, garbage collection operations, wear-leveling algorithms, etc. These housekeeping tasks may require compressed data stored in storage medium 13 to be temporarily decompressed in order to perform the housekeeping task and subsequently recompressed prior to being stored back in storage medium 13. These housekeeping tasks may be performed in the background of operations within data storage controller 11 without stopping the operation of primary compression/decompression engine 16…”(The examiner has determined that Lue teaches decompressing the data to temporary memory 12 and then performing garbage collection operations on the data. Lu’s teachings of garbage collection implicitly teach the data positions are rearranged and extracting pieces of valid data from the decompressed data in the memory in order of addresses of the second volume.)].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bjorling et al. 	[US2022/0050599]	Bjorling teaches compression within zoned storage.

Venkatasubbaiah et al.	[US2021/0405882] Ven teaches decompressing data for read-modify-write operations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139